 

Exhibit 10.4

 

NII HOLDINGS, INC.

 

Nonqualified Stock Option Agreement

 

(NII Employees)

 

WHEREAS, «FIRST_NAME» «LAST_NAME» (the “Optionee”) is an employee of NII
Holdings, Inc. (the “Company”) or one of its Subsidiaries;

 

WHEREAS, the execution of a stock option agreement in the form hereof has been
authorized to establish and evidence the principal terms and conditions
applicable to an option grant made to Optionee on «Day» «Month», «Year» (the
“Date of Grant”) pursuant to authorization by a resolution of the Compensation
Committee of the Board of Directors (the “Committee”) of the Company that was
duly adopted on June 26, 2015; and

 

WHEREAS, the option granted to Optionee by resolution of the Committee, on the
terms set forth herein, is intended to be a nonqualified stock option and shall
not be treated as an “incentive stock option” within the meaning of that term
under Section 422 of the Internal Revenue Code of 1986 (the “Code”).

 

NOW, THEREFORE, pursuant to and subject to the Company’s 2015 Incentive
Compensation Plan and any successor plan (the “Plan”) and subject to the terms
and conditions thereof and the terms and conditions hereinafter set forth, the
Company hereby grants to the Optionee a nonqualified stock option (the “Option”)
to purchase «TARGET» shares of the Company’s Common Stock, par value $.001 per
share (“Common Stock”), at an exercise price per share of Common Stock equal to
[$], such price being the Fair Market Value of the Common Stock on the Date of
Grant (“Option Price”).

 

1.          Vesting of Option.

 

(a)          Unless terminated as hereinafter provided, the Option shall become
exercisable (or “vest”) with respect to thirty three and one third percent (33
1/3%) of the shares of Common Stock covered hereby on each of the first, second
and third anniversaries of the Date of Grant, in each case for so long as the
Optionee remains in the continuous employ of the Company or any Subsidiary.

 

(b)          Notwithstanding the provisions of Section 1(a) hereof, the Option
shall become immediately and fully exercisable if the Optionee (i) dies or
becomes disabled (within the meaning of Code Section 22(e)(3)) while in the
employ of the Company or any Subsidiary or (ii) retires from employment with the
Company or any Subsidiary at or after age 65 or at an earlier age with the
consent of the Committee.

 

1

 

  

(c)           Notwithstanding the provisions of Section 1(a) hereof, the Option
shall become exercisable (or “vest”) with respect to a pro-rata portion of the
shares of Common Stock covered hereby if the Optionee’s employment with the
Company or an Affiliate is terminated by the Company or such Affiliate without
Cause and neither Section 1(b) nor Section 4 applies.  Such pro-rata portion
shall be equal to the product of (i) the number of shares of Common Stock
covered hereby that remain unvested as of the date of termination, multiplied by
(ii) a fraction, the numerator of which is the number of days that have elapsed
from (A) the Date of Grant, if the Optionee’s employment with the Company or an
Affiliate is terminated by the Company or such Affiliate without Cause prior to
the first anniversary of the Date of Grant, or (B) the anniversary of the Date
of Grant immediately preceding the date of termination, if the Optionee’s
employment with the Company or an Affiliate is terminated by the Company or such
Affiliate without Cause on or after the first anniversary of the Date of Grant,
and the denominator of which is (x) 1,095, if the date of termination occurs
prior to the first anniversary of the Date of Grant, (y) 730, if the date of
termination occurs on or after the first anniversary of the Date of Grant, but
prior to the second anniversary of the Date of Grant, or (z) 365, if the date of
termination occurs on or after the second anniversary of the Date of Grant, but
prior to the third anniversary of the Date of Grant.

 

(d)          To the extent that the Option shall have become exercisable in
accordance with the terms of this Section 1, it may be exercised in whole or in
part from time to time thereafter.

 

2.          Termination of Option.  The Option shall terminate automatically and
without further notice on the earliest of the following dates:

 

(a)          Ninety days after the date on which the Optionee ceases to be an
employee of the Company or any Subsidiary for any reason other than death or
disability or retirement at or after age 65 or at an earlier age with the
consent of the Committee;

 

(b)          one year after the date on which the Optionee ceases to be an
employee of the Company or any Subsidiary by reason of death or disability or
retirement at or after age 65 or at an earlier age with the consent of the
Committee; or

 

(c)          ten years after the Date of Grant;

 

provided, however, if the Optionee commits an act that the Committee determines
to have been intentionally committed and detrimental to the interests of the
Company or any Subsidiary, the Option shall terminate on the date of that
determination notwithstanding any of the foregoing provisions of this Section 2.

 

2

 

  

3.          Payment of Option Price and Tax Withholding.  If the Company or a
Subsidiary shall be required to withhold any federal, state, local or foreign
income, employment or other tax in connection with any exercise of the Option,
the Optionee shall pay the tax or make provisions that are satisfactory to the
Company for the payment thereof concurrent with the payment of the Option Price
pursuant to this Section 3.  The Option Price and any required tax withholding
shall be payable (a) in cash in the form of currency or check or other cash
equivalent acceptable to the Company, (b) for only the Option Price, by actual
or constructive transfer to the Company of nonforfeitable, nonrestricted shares
of Common Stock that have been owned by the Optionee for at least six months
prior to the date of exercise, or (c) by any combination of the methods of
payment described in Sections 3(a) and 3(b) hereof.  Nonforfeitable,
nonrestricted shares of Common Stock that are transferred by the Optionee in
payment of all or any part of the Option Price shall be valued on the basis of
their Fair Market Value as of the day preceding the exercise date.  The
requirement of payment in cash shall be deemed satisfied if the Optionee makes
arrangements that are satisfactory to the Company with a broker that is a member
of the National Association of Securities Dealers, Inc. to sell a sufficient
number of the shares of Common Stock, which are being purchased pursuant to the
exercise, so that the net proceeds of the sale transaction will at least equal
the amount of the aggregate Option Price and tax withholding and pursuant to
which the broker undertakes to deliver to the Company the amount of the
aggregate Option Price and tax withholding not later than the date on which the
sale transaction will settle in the ordinary course of business.

 

4.          Change in Control.  Upon a Change in Control this Option shall
become immediately and fully exercisable if the Option is not assumed, replaced
or converted to an equivalent award by the entity that survives or otherwise
results from the Change in Control (the “surviving entity”) (or an affiliate
thereof) for securities tradable on an established securities market.  If the
Option is assumed, replaced or converted to an equivalent award by the surviving
entity (or an affiliate thereof) for securities tradable on an established
securities market (a “Replacement Award”), any such Replacement Award shall be
vested in the circumstances described in Section 1(b) or if, within twelve (12)
months after a Change in Control, (a) the Optionee’s employment with the
surviving entity or any affiliate thereof is terminated by the surviving entity
or any affiliate thereof without Cause and not in the circumstances described in
the following sentence, or (b) the Optionee voluntarily terminates his or her
employment with the surviving entity or any affiliate thereof for Good
Reason.  Such Replacement Award shall not become fully exercisable if, the
Optionee’s employment with the surviving entity or any affiliate is terminated
within twelve (12) months after a Change in Control for Cause or because of the
Optionee’s voluntary withdrawal from employment for any reason other than (a)
Good Reason or (b) the circumstances described in Section 1(b).  For the
avoidance of doubt, neither any change in the national

 

3

 

  

securities exchange on which the Common Stock is listed, nor the Common Stock
ceasing to be listed on a national securities exchange, shall constitute in and
of itself a Change in Control. 

 

For purposes of this agreement, Good Reason shall be defined as one or more of
the following conditions arising without the Optionee’s consent:

 

(a)          A material reduction in the Optionee’s authority, duties or
responsibilities in effect on the date of the Change in Control;

 

(b)          A material reduction in the Optionee’s base salary in effect on the
date of the Change in Control;

 

(c)          A material reduction in the Optionee’s target bonus opportunity as
compared to the Optionee’s target bonus opportunity in effect on the date of the
Change in Control;

 

(d)          A material reduction in the Optionee’s target long-term incentive
compensation opportunity as compared to the Optionee’s target long-term
incentive compensation opportunity in effect on the date of the Change in
Control;

 

(e)          A relocation of the Optionee’s principal office more than forty
(40) miles away from the location of the Optionee’s principal office on the date
of the Change in Control; or

 

(f)          Any other action or inaction that constitutes a material breach by
the surviving entity or affiliate thereof of any written agreement under which
the Optionee provides services.

 

Notwithstanding the foregoing, a condition will not constitute “Good Reason,”
unless, prior to the Optionee’s termination of his or her employment: (1) the
Optionee provides written notice to the Company, Affiliate, surviving entity or
affiliate thereof by which he or she is employed of the condition that he or she
believes constitutes “Good Reason” within ninety (90) days of the occurrence of
the condition, (2) the Optionee thereafter provides at least thirty (30) days
for the Company, Affiliate, such surviving entity or affiliate thereof to cure
the condition that he or she believes constitutes “Good Reason,” and (3) if such
condition is not cured within such thirty (30) day period, the Optionee
terminates his or her employment not later than ten (10) days after the end of
such thirty (30) day period.

 

5.          Compliance with Law.  The Company shall make reasonable efforts to
comply with all applicable United States federal and state securities laws, as
well as foreign laws, where applicable; provided, however, notwithstanding any

 

4

 

  

other provision of this agreement, the Option shall not be exercisable if the
exercise thereof would result in a violation of any such law.

 

6.          Transferability and Exercisability.  Neither the Option nor any
interest therein may be transferred by the Optionee except by will or the laws
of descent and distribution or as otherwise permitted by the Plan, and except as
otherwise permitted by the Plan, the Option may not be exercised during the
lifetime of the Optionee except by the Optionee or, in the event of the
Optionee’s legal incapacity, by the Optionee’s guardian or legal representative
acting on behalf of the Optionee in a fiduciary capacity under applicable law.

 

7.          Change in Capital Structure.  In accordance with the terms of the
Plan, the terms of this Award shall be adjusted as the Committee determines is
equitably required in the event (a) the Company (i) effects one or more stock
dividends, stock split-ups, subdivisions or consolidations of shares, (ii)
engages in a transaction to which Section 424 of the Code applies, or (b) there
occurs any other event which, in the judgment of the Committee necessitates such
action.  Any such adjustment shall be made in compliance with Treasury
Regulation Section 1.424-1 and Code Section 409A.

 

8.          Right to Terminate Employment and Change Employment Terms.  No
provision of this agreement shall confer on the Optionee any right to continue
in the employ or service of the Company or any Subsidiary or in any way affect
any right or power that the Company or any Subsidiary may otherwise have to
terminate the employment or service of the Optionee or to change any terms of
the Optionee’s employment at any time with or without assigning a reason
therefore.

 

9.         Relation to Other Benefits.  Any economic or other benefit to the
Optionee under this agreement or the Plan shall not be taken into account in
determining any benefits to which the Optionee may be entitled under any
profit-sharing, retirement or other benefit or compensation plan maintained by
the Company or any Subsidiary and shall not affect the amount of any life
insurance coverage available to any beneficiary under any life insurance plan
covering employees of the Company or any Subsidiary.

 

10.         Amendments.  Any amendment to the Plan effected after the date
hereof shall be deemed to be an amendment to this agreement to the extent that
the amendment is applicable hereto; provided, however, that no such amendment
shall adversely affect the right of the Optionee with respect to the Option
without the Optionee’s consent.

 

11.         Severability.  In the event that one or more of the provisions of
this agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other

 

5

 

  

provisions hereof, and the remaining provisions hereof shall continue to be
valid and fully enforceable.

 

12.         Governing Law, Personal Jurisdiction and Service.  This agreement
shall be governed by, and interpreted in accordance with the internal
substantive laws of the State of Delaware, without giving effect to the
principles of conflicts of law.  Each party hereto irrevocably submits itself to
the exclusive personal jurisdiction of the Federal and State courts sitting in
the State of Delaware, and hereby waives any claims it may have as to
inconvenient forum.  Each party hereto also agrees that service of process may
be achieved by any form of mail addressed to the party to be served and
requiring a signed receipt, at the address provided in Section 15 of this
agreement or to the address provided to the Company or any Subsidiary.

 

13.         Capitalized Terms.  Capitalized terms that are used but not defined
herein are used herein as defined in the Plan.

 

14.         Data Privacy Consent.  As a condition of the grant of the Option,
the Optionee hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of the Optionee’s personal data as
described in this Section 14 by and among, as applicable, the Optionee’s
employer, the Company and its Subsidiaries and Affiliates, for the exclusive
purposes of implementing, administering and managing the Optionee’s
participation in the Plan.  The Optionee understands that the Company and its
Subsidiaries hold certain personal information about him or her, including his
or her name, home address and telephone number, date of birth, social security
or identity number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all Options or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in his or her favor, for the purpose of managing and administering
the Plan (“Data”).  The Optionee further understands that the Company and/or its
Subsidiaries will transfer Data amongst themselves as necessary for the purpose
of implementation, administration and management of his or her participation in
the Plan, and that the Company and/or any of its Subsidiaries may each further
transfer Data to any third parties assisting the Company in the implementation,
administration and management of the Plan.  The Optionee understands that these
recipients may be located in the U.S., South America, or elsewhere.  He or she
authorizes them to receive, possess, use, retain and transfer, in electronic or
other form, for the purposes of implementing, administering and managing his or
her participation in the Plan, including any requisite transfer to a broker or
other third party with whom he or she may elect to deposit any shares of stock
acquired upon exercise of the Option, such Data as may be required for the
administration of the Plan and/or the subsequent holding of shares of stock on
his or her behalf.  The Optionee understands that Data will be held only as long
as is necessary to implement, administer and manage the Optionee’s participation
in the Plan.  The Optionee

 

6

 

  

understands that the Optionee may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing the Company’s Corporate Secretary.  The
Optionee understands, however, that refusing or withdrawing the Optionee’s
consent may affect his or her ability to participate in the Plan.  For more
information on the consequences of the Optionee’s refusal to consent or
withdrawal of consent, the Optionee understands that the Optionee may contact
the Optionee’s local human resources representative.  

 

15.         Notice.  Any notice or other communication given pursuant to this
agreement shall be in writing and shall be personally delivered or mailed by
United States registered or certified mail, postage prepaid, return receipt
requested, to the following addresses:

 

  If to the Company: NII Holdings, Inc.     1875 Explorer Street, Suite 800    
Reston, VA 20190     Attn: Shana C. Smith, Corporate Secretary         If to
Optionee: The personal address on file with the
Human Resources Department of the
Company or its Subsidiary

 

Any such notice shall be deemed to have been given (a) on the date of postmark,
in the case of notice by mail, or (b) on the date of delivery, if delivered in
person.

 

16.         Fractional Shares.  Fractional shares shall not be issuable
hereunder, and when any provision hereof may entitle the Optionee to a
fractional share such fraction shall be disregarded.

 

17.         Conflicts.  In the event of any conflict between the provisions of
the Plan as in effect on the date hereof and the provisions of this agreement,
the provisions of the Plan shall govern.  All references herein to the Plan
shall mean the Plan as in effect on the date hereof.

 

18.         Optionee Bound by Plan.  The Optionee hereby acknowledges receipt of
a copy of the Plan and agrees to be bound by all the terms and provisions
thereof.

 

19.         Confidentiality.  Optionee agrees that, as a condition of receiving
the Option, Optionee shall not, unless otherwise required by law, discuss or
otherwise disclose to any person or entity any information contained in this
Award, including

 

7

 

  

but not limited to the fact that Optionee received the Award and the Option
granted herein.

 

[Signatures are located on the next page.]

 



8

 

 

 

IN WITNESS WHEREOF, the Company has caused this agreement to be signed on its
behalf as of «Month» «Day», «Year».

 

  NII HOLDINGS, INC.         By:     Name:     Title:  

 

9

 

  

The undersigned Optionee hereby acknowledges receipt of an executed original of
this agreement and accepts the Option granted hereunder, subject to the terms
and conditions of the Plan and the terms and conditions hereinabove set forth.

 

  OPTIONEE           Name: «FIRST_NAME» «LAST_NAME»         Date:  

 

10

 